830 So.2d 194 (2002)
Nathan COLSON, Appellant,
v.
STATE of Florida, Appellee.
No. 4D02-2072.
District Court of Appeal of Florida, Fourth District.
October 30, 2002.
Nathan Colson, Century, pro se.
No appearance required for appellee.
PER CURIAM.
Nathan Colson appeals the summary denial of his rule 3.800(a) motion. The summary denial of the motion challenging the *195 Department of Corrections' calculation of appellant's maximum release date is affirmed, without prejudice to his seeking relief from the Department of Corrections. If he is not satisfied after exhausting his administrative remedies, then appellant can file a petition for writ of mandamus in the circuit court in the county in which he is incarcerated. See Killings v. State, 567 So.2d 60 (Fla. 4th DCA 1990).
GUNTHER, GROSS and TAYLOR, JJ., concur.